Citation Nr: 0732772	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  03-08 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating for 
service-connected temporomandibular joint (TMJ) disease, in 
excess of 10 percent from July 1, 1996, to April 20, 2003, 
and in excess of 30 percent from April 21, 2003, forward.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1978 to 
June 1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that granted service connection and assigned a 
10 percent disability rating for TMJ disease, effective from 
July 1, 1996.   

In a July 2003 rating decision, an increased rating to 
30 percent was assigned for TMJ disease, effective from 
April 21, 2003.  A temporary total evaluation due to 
convalescence was also assigned from July 17, 2001, to 
August 16, 2001, and is not part of this appeal.  

The veteran was scheduled for an August 2007 hearing before a 
member of the Board, but he failed to appear for that 
hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

It appears that the veteran's complete VA treatment records 
have not been obtained.  Some treatment records, namely, 
those dated from July 2001 to April 2005, have been 
associated with the claims file.  But the records dated prior 
to July 2001 have not been obtained.  VA medical treatment 
records are deemed to be within the control of VA and should 
have been included in the record, as they may be 
determinative of the claim.  Therefore, a remand is necessary 
for the purpose of obtaining the missing VA treatment 
records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The 
veteran's claims folder should also be updated with VA 
treatment records dated from May 2005 forward, as he appears 
to receive ongoing treatment.  

Further, in August 1998 the veteran supplied a signed waiver 
for the RO to obtain dental treatment records from his 
private dentist, Dixieland Dental.  Although VA has a duty to 
assist a claimant in obtaining evidence to substantiate his 
claim (see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007)), nothing in the claims folder indicates that the RO 
requested those treatment records.  Upon remand, those 
records should be obtained.  The veteran should also be 
afforded an additional VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's treatment records for TMJ 
disease from Dixieland Dental in Midland 
City, Alabama, dated since July 1996.     

2.  Make arrangements to obtain the 
veteran's treatment records for TMJ 
disease from the VA central Alabama 
healthcare system, dated since May 2005.  

3.  Ask the veteran to identify all VA 
treatment facilities where he was treated 
for TMJ disease from July 1996 to July 
2001, and make arrangements to obtain any 
identified records.  

4.  After the foregoing has been 
completed, the veteran should be afforded 
a VA dental examination to assess severity 
of his TMJ disease.  The claims folder, to 
include a copy of this Remand and any 
additional evidence secured, must be made 
available to and reviewed by the examiner 
in conjunction with the examination 
report.  Any indicated studies should be 
performed. 

The examiner should specify the range of 
motion for the inter-incisal range (in 
mm.) and the range of the lateral 
excursion (in mm.).  If limited motion is 
demonstrated, an opinion as to any 
increased functional loss due to painful 
use, weakness, excess fatigability, and/or 
incoordination of such affected part 
should be rendered.

5.  Finally, readjudicate the claim.  If 
any sought benefit is denied, issue the 
veteran a supplemental statement of the 
case.  After the veteran has been given an 
opportunity to respond, the claims file 
should be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

